



EXHIBIT 10.13




0106-36-028285


Amendment




to the Committed Revolving Credit Facility in the amount of USD 50.000.000,-,
between Norðurál Grundartangi ehf., reg. no: 570297-2609, as the Borrower and
Landsbankinn hf., reg. no. 471008-0280, as the Bank, dated November 27th 2013
(hereinafter referred to as the “Agreement”).


The Borrower and the Bank have agreed to make the following amendments to the
Agreement:


1)Margin


Definition of “Margin” in Clause 1.1 of the Agreement shall hereafter be as
follows:


“Margin


means 2,95% per annum.”




2)Termination date


Definition of “Termination Date” in Clause 1.1 of the Agreement shall hereafter
be as follows:


“Termination Date


means November 27th, 2020”




5) Other Provisions


For new extended Termination Date according to clause 3 of this amendment and in
accordance with clause 14.5 of the Agreement, the Borrower shall pay the Bank
extension fee amounting to 0,20% of the Facility Amount.


The Borrower accepts by signing this Amendment that the extension fee will be
charged of the Borrower’s bank account no. 0186-38-100220.


Otherwise as not specifically stated in this Amendment, the Agreement shall be
unaffected and shall be governed by the terms and conditions set forth in the
Agreement.


[Special signature page follows]





--------------------------------------------------------------------------------













The parties hereto have caused this Amendment to be duly executed in Rekjavik ,
on December 15, 2017.


This Amendment has been prepared and signed in two copies of equal legal force,
one copy for the Bank, and one copy for the Borrower.
                
On behalf of the Borrower
 
On behalf of Landsbankinn hf.


/s/ Ragnar Guðmundsson
 
/s/ Lilja Björk Einarsdóttir
 
 
 
 
 
/s/ Árni Þór Þorbjörnsson










